Citation Nr: 1451640	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  10-05 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) with depression and alcoholism.

2.  Entitlement to service connection for a right shoulder disorder, to include post-rotator cuff repair.

3.  Entitlement to service connection for cerebrovascular accident (stroke) with right side hemiparesis and right foot drop.

4.  Entitlement to service connection for a left shoulder disorder, to include left shoulder status post rotator cuff repair.

5.  Entitlement to service connection for a lumbar spine injury, status post laminectomy, with spondylosis deformans and sclerosis of the sacroiliac joint.

6.  Entitlement to service connection for myocardial infarction (claimed as cardiac arrest).

7.  Entitlement to service connection for hepatitis C.

8.  Entitlement to service connection for degenerative joint disease of the cervical and thoracic spine.

9.  Entitlement to total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  A second rating decision was issued more recently in March 2009.  The August 2002 rating decision is currently on appeal before the Board because the RO received a statement from the Veteran, through his elected representative, in January 2003, which was within one year of the August 2002 rating decision, and this statement is most reasonably construed as meeting the requirements necessary to be considered an notice of disagreement (NOD).  38 C.F.R. §§3.103, 20.200, 20.201 (2014).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in September 2014.  A transcript of the hearing has been associated with the claims file.  

Beginning with a March 2009 statement, the Veteran alleged clear and unmistakable error (CUE) in the March 2009 RO rating decision.  Because the March 2009 rating decision is not a final determination, his CUE motion cannot be addressed at this time.  See 38 CFR §§ 3.104, 3.105(a) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

All issues except for the claim of service connection for PTSD with depression and alcoholism are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The record before the Board is in relative equipoise on all material elements of the claim of service connection for PTSD with depression and alcoholism, to include the question of whether the Veteran's psychiatric condition is superimposed on a personality disorder, which represents aggravation during service.  




CONCLUSION OF LAW

PTSD with depression and alcoholism was incurred during service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran maintains that he has a psychiatric condition resulting from imprisonment during service.  

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  A medical diagnosis of PTSD has long been required to establish service connection.  Young v. McDonald, 766 F.3d 1348, 1354 (Fed. Cir. 2014).

Personality disorders are deemed to be congenital or developmental abnormalities and are not considered to be disabilities for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Winn v. Brown, 8 Vet. App. 510, 516 (1996); see also Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).  Congenital defects, however, can be subject to superimposed disease or injury and if, during an individual's military service, superimposed disease or injury does occur, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).

In all cases, a veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination on this question, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

B.  Discussion

In applying the law to the facts to this Veteran's case, the Board finds that the evidence is in relative equipoise on all material elements of this claim.  

First, a diagnosis of PTSD with depression and alcoholism is established.  A private (non-VA) psychologist determined in December 2001 that the Veteran "appears to meet the diagnostic criteria for the previously reported [PTSD]."  This diagnosis has been confirmed on subsequent occasions, most recently by a VA examiner in January 2009.  The Board will also note at this point that the Veteran is concurrently diagnosed with a personality disorder, which was characterized by the January 2009 VA examiner as antisocial personality disorder, borderline traits (rule out borderline personality disorder); life course persistent.  

Second, it is not materially in dispute that the Veteran was imprisoned during service.  His service records make clear that the findings of guilty and the sentence were set aside in July 1970, and all charges were dismissed.  Accordingly, the imprisonment is not considered a bar to VA benefits, and it establishes an in-service stressor.  See 38 C.F.R. §§ 3.1(m)-(n), 3.301.    

Finally, the expert medical opinions make it at least equally likely that PTSD with depression and alcoholism is superimposed upon a personality disorder, which is a result of aggravation during service.  Specifically, the VA examiner in January 2009 concluded that the Veteran's "current condition is very likely to have been exacerbated by his experiences in combat and during incarceration.  It is unlikely to have been caused by these experiences.  He notes problems prior to joining the military (e.g., childhood conduct problems, difficulty in school).  However, the severity of his problems has likely worsening as a result of the traumatic events that he experienced while in combat and during incarceration."  An earlier VA examination conducted in April 2001 shows a similar assessment, as do outpatient VA records from April 2000, August 2000, and February 2001.  

The Board finds that this evidentiary record makes it as likely as not that the Veteran's PTSD with depression and alcoholism is a superimposed disease on the personality disorder, which results from aggravation during service.  Accordingly, the claim is granted.  For sake of clarity, the Board wishes to make clear that the antisocial personality disorder itself may not be service-connected as service connection for a personality disorder is expressly prohibited by law.  See 38 C.F.R. § 3.303(c); VAOGCPREC 82-90.

In this decision, the Board grants service connection for PTSD with depression and alcoholism.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.


ORDER

Service connection for PTSD with depression and alcoholism is granted.  




REMAND

As required by 38 C.F.R. § 3.103, the Board must reach a decision based on "careful consideration of all procurable and assembled data."  Here, it is not clear that all procurable data has been assembled on the remaining claims.  Therefore, they must be remanded for further action, as follows.  

A.  Outstanding Evidence 

With particular regard to the claims of service connection for the right shoulder and back, the material question in dispute appears to be whether the current disease in those joints is a result of the conditions during his imprisonment in service or a result of a post-service workplace injury.  At present, the record indicates that the Veteran received Workers' Compensation from the state of Colorado for the workplace injury.  Those records appear particularly relevant but have not been obtained.  

Next, with particular regard to the claimed stroke and myocardial infarction (commonly called a "heart attack"), the medical records currently of record include follow-up treatment for those events, but not the medical records contemporaneous to the events themselves.  Because those records are potentially relevant, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  

Also potentially pertinent, the Veteran appears to have received relevant treatment while in prison at various points after service.  Because those records are also potentially relevant, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  

Finally, with regard to all remanded claims, the claims file shows that the Veteran has been awarded disability benefits by the Social Security Administration (SSA).  Those records also appear relevant, but have not been obtained.  

B.  VA Examinations

The Veteran has not been afforded a VA examination with regard to the remanded claims.  Because each claim raises complex medical questions outside the competence of the Board as a lay adjudicator to resolve, and because the evidence is otherwise inadequate to resolve the issues, a VA examination is necessary.  See 38 C.F.R. § 3.159(c) (2014).  

With particular regard to the claimed joint conditions, the Board notes that the Veteran's mother wrote a letter to the Commandant of the Marine Corps in March 1970, which was several months prior to the end of his the Veteran's active duty service.  She wrote, in pertinent part, that Veteran "can't get up every morning.  He is only 19 yrs old and has gout so advanced that it's in his spine," and that he "didn't have the gout when he went in." 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.   The letter should request that he complete VA Form 21-4142a, General Release for Medical Provider Information, for all identified records.  This should include:
(a) All doctors and/or hospitals that treated him after his stroke.  
(b) All doctors and/or hospitals that treated him after his heart attack.  
(c)  All Workers' Compensation claims he has submitted to any state or local agency at any time after service.
(d) All treatment received in prison after service.  

Also notify the Veteran that he may submit written statements from himself and/or from other people who have first-hand knowledge describing the history of his in-service and/or post-service symptoms.  

The Veteran should be provided an appropriate amount of time to submit this evidence.

2.  Associate, physically or electronically, all pertinent, outstanding private records with the claims folder.  

This should include contacting the identified Workers' Compensation office to request a copy of any records for Workers' Compensation claims, including administrative decision(s) (favorable or unfavorable) and the medical records upon which the decisions were based.

All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA.  

3.  Take all necessary steps to contact the SSA and attempt to obtain any records pertinent to the Veteran's application(s) for Social Security disability benefits, including any resulting decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision(s).

4.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

5.  All attempts to fulfill the preliminary development specified in paragraphs 1-4 above must be documented in the claims file.  

If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

6.  After completing all development set forth in paragraphs 1-5 above, arrange for the Veteran to undergo a VA examination to address the claimed right shoulder, left shoulder, lumbar spine, and cervical and thoracic spine.  

Accordingly, the examiner is asked to review the entire record.  Based on this review, the examiner is asked to address each of the following questions:  

(a)  Provide a current diagnosis for any and all disorders found extant in the (1) right shoulder, (2) left shoulder, (3) lumbar spine, and (4) cervical and thoracic spine.  

(b)  For each diagnosed disorder, is it at least as likely as not that the disorder had its onset directly during service or is otherwise causally related to any event or circumstance of the Veteran's active service?

In answering questions (b), the examiner is asked take into consideration the March 1970 letter from the Veteran's mother indicating that he had gout at that time affecting his joints.  

(c) Notwithstanding the answer to question (b), is it at least as likely as not that a current disorder is proximately due to, the result of, or caused by any other medical condition, such as PTSD?

(d) Notwithstanding the answer to questions (b)-(c), is it at least as likely as not that a current disorder has been aggravated (made permanently worse or increased in severity) by any other medical condition, such as PTSD?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (d), please address whether there is any *medical* reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate.  

Also, in answering all questions, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts and information justify your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After completing all development set forth in paragraphs 1-5 above, arrange for the Veteran to undergo a VA examination to address the claimed stroke and myocardial infarction.  

Accordingly, the examiner is asked to review the entire record.  Based on this review, the examiner is asked to address each of the following questions:  

(a)  For each diagnosed disorder, is it at least as likely as not that the disorder had its onset directly during service or is otherwise causally related to any event or circumstance of the Veteran's active service?

(b) Notwithstanding the answer to question (a), is it at least as likely as not that a current disorder is proximately due to, the result of, or caused by any other medical condition, such as PTSD with depression and alcoholism?

(d) Notwithstanding the answer to questions (a)-(b), is it at least as likely as not that a current disorder has been aggravated (made permanently worse or increased in severity) by any other medical condition, such as PTSD with depression and alcoholism?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (c), please, please address whether there is any *medical* reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate.  

Also, in answering all questions, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

8.  After completing all development set forth in paragraphs 1-5 above, arrange for the Veteran to undergo a VA examination to address the claimed hepatitis C.  

Accordingly, the examiner is asked to review the entire record.  Based on this review, the examiner is asked to address each of the following questions:  

(a)  Is it at least as likely as not that the Veteran's hepatitis C had its onset directly during service or is otherwise causally related to any event or circumstance of the Veteran's active service?

(b) Notwithstanding the answer to question (b), is it at least as likely as not that hepatitis C is proximately due to, the result of, or caused by any other medical condition, such as PTSD with depression and alcoholism?

(c) Notwithstanding the answer to questions (a)-(b), is it at least as likely as not that hepatitis C has been aggravated (made permanently worse or increased in severity) by any other medical condition, such as PTSD with depression and alcoholism?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (c), please address whether there is any *medical* reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate.  

Also, in answering all questions, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

9.  After completing all development set forth in paragraphs 1-8 above, arrange for the Veteran to undergo a VA examination, to be conducted, if possible, by a vocational specialist, to evaluate the severity of his service-connected disabilities and how they impact his ability to work.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  

Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's disabilities.  This should include the frequency, severity, and duration of all symptoms in his daily life.  

The examiner is also asked to evaluate whether the Veteran's service-connected disability picture-whether due to a single disability (currently consisting of PTSD) or a cumulative effect of multiple disabilities-impairs his ability to meet the demands of a job, either sedentary or physical.  This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling.  

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

Also, please articulate the reasoning underpinning all opinions.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

10.  After completing all actions set forth in paragraphs 1-9, plus any further action needed as a consequence of the development completed in paragraphs 1-9 above, readjudicate the appeal with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  

This should include a discussion of whether referral for extraschedular consideration is needed for the TDIU.  

If any benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


